Citation Nr: 0206559	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  98-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia, to 
include as secondary to undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus with plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for myofascial pain, osteitis pubis.

(The issues of entitlement to service connection for a low 
back disorder and a left knee disorder, to include as 
secondary to undiagnosed illness, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1982 to August 1996.  

Initially, the Board of Veterans' Appeals (Board) notes that 
with the exception of the issues which the Board has 
determined to require further development, the action 
requested in the Board's remand of April 2001 has been 
accomplished to the extent possible, and that the issues of 
entitlement to service connection for insomnia and ratings in 
excess of 10 percent for bilateral pes planus with plantar 
fasciitis and myofascial pain, osteitis pubis are ready for 
appellate consideration.

The Board further observes that in a statement submitted in 
August 2001, the veteran has raised the issue of entitlement 
to service connection for diverticulitis, and that since this 
matter had not yet been considered by the regional office 
(RO), it is referred to the RO for appropriate adjudication.

The Board also notes that since the veteran disagreed with 
the initial rating assigned for his bilateral pes planus with 
plantar fasciitis and myofascial pain, osteitis pubis, the 
Board is required to consider entitlement to an increased 
evaluation from the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that it is undertaking additional 
development on the issues of entitlement to service 
connection for a low back disorder and a left knee disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has dyssomnia that is related to service-
connected disability.  

2.  The veteran's bilateral pes planus with plantar fasciitis 
is manifested by symptoms in an unexceptional disability 
picture that are not productive of more than moderate 
impairment.  

3.  The veteran's myofascial pain, osteitis pubis is 
manifested by symptoms in an unexceptional disability picture 
that principally consist of pain with activity.


CONCLUSIONS OF LAW

1.  Dyssomnia is causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2001).

3. The criteria for an evaluation in excess of 10 percent for 
myofascial pain, osteitis pubis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5016 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board would like to first note that it finds that the 
following claims have already been developed within the 
guidelines recently established by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).  The veteran was already afforded multiple Department 
of Veterans Affairs (VA) medical examinations in December 
2001.  In addition, with respect to the claim for service 
connection for insomnia, although the law applicable to 
Persian Gulf claims was recently revised (Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, 15 
Stat. 976 (2001)), effective March 1, 2002, further 
development pursuant to this revision is unnecessary given 
the recent diagnosis of dyssomnia and the ultimate decision 
of the Board to grant service connection for this disability.  
The Board further notes that there is no indication that 
there are any outstanding relevant documents or records that 
have not already been obtained, and that since the veteran 
has already been placed on notice of the law and regulations 
pertinent to his claim, both by the RO and by the Board in 
its previous remand, further notice of this information would 
be both redundant and unnecessary.

While the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate these claims.  See 66 Fed. Reg. 45,650 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any right other than those provided by the VCAA.  Thus, based 
on all of the foregoing, the Board finds that this matter has 
been sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.



I.  Entitlement to Service Connection for Insomnia, to 
include as Secondary to Undiagnosed Illness

Background

The appellant is seeking service connection for insomnia, and 
under pertinent law and VA regulations, service connection 
may be granted for a disability which is the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2001).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection of the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2001); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with 2 Bronze 
Service Stars (BSS) and the Kuwait Liberation Medal.

Enlistment examination in March 1982 did not reflect relevant 
complaints or diagnoses.  Thereafter, periodic physical 
examination in June 1989 revealed complaints of trouble 
falling asleep.

Periodic service physical examination in August 1993 did not 
reflect any relevant complaints or diagnoses. 

Service physical examination in May 1995 revealed the 
veteran's complaints of almost nightly difficulty sleeping, 
and examination in September, October and December 1995 
indicated complaints of frequent trouble with sleep.

Separation examination in May 1996 revealed the continuation 
of complaints of frequent trouble with sleep, and the veteran 
also specifically reported problems with insomnia.

VA medical examination in October 1996 did not reveal any 
complaints relating to insomnia.

In a rating decision in June 2000, the veteran's service-
connected irritable bowel syndrome was modified to include 
service connection for removal of gall bladder, 
gastroesophageal reflux disease (GERD) and hiatal hernia, 
effective from August 1996.

VA mental disorders examination in August 2000 revealed that 
the veteran reported considerable difficulty with insomnia 
during service, noting problems with getting to sleep and 
that he would only sleep a couple of hours at night.  He also 
noted that there had been a diagnosis of GERD two years 
earlier, and that with the treatment of this condition, his 
insomnia had resolved.  He also reported that he had been 
told and he believed that GERD was causing his insomnia 
symptoms.  It was the examiner's impression that the veteran 
did initially suffer from insomnia, which was caused by the 
severity of his GERD, and that since this condition had been 
controlled, he had not had any symptoms of insomnia and was 
currently without complaints.  The diagnosis was insomnia by 
history, currently without any symptoms.

VA mental disorders examination in December 2001 noted the 
previous diagnosis of insomnia by history, currently without 
symptoms, and the veteran's current complaints of nightly 
insomnia with difficulty falling asleep for approximately 
five hours.  In his impression, the examiner indicated that 
the veteran suffered from insomnia and decreased 
concentration.  The Axis I diagnosis was dyssomnia, not 
otherwise specified.  The examiner further opined that this 
psychiatric symptomatology might cause transient social and 
occupational impairment.


Analysis

A review of the veteran's service medical records does not 
reflect a diagnosis of disability with respect to the 
veteran's complaints of insomnia, but the Board finds it 
noteworthy that the veteran reported trouble falling asleep 
during service in June 1989.  The veteran complained of 
almost nightly difficulty sleeping in May 1995.  Examinations 
in September, October and December 1995 indicated complaints 
of frequent trouble with sleep, and separation examination in 
May 1996 revealed the continuation of complaints of frequent 
trouble with sleep, with the veteran specifically reporting 
problems with insomnia.

Thereafter, while a VA mental disorders examination in August 
2000 demonstrates a diagnosis of insomnia by history only, 
the VA examiner goes on to specifically opine that the 
veteran did initially suffer from insomnia, which was caused 
by the severity of his GERD, and that since this condition 
had been controlled, he had not had any additional symptoms 
of insomnia.  

In addition, although the August 2000 examination resulted in 
a finding of no current disability, the December 2001 VA 
mental disorders examination subsequently noted current 
complaints of nightly insomnia with difficulty falling asleep 
for approximately five hours, and revealed the examiner's 
impression that the veteran suffered from insomnia and 
decreased concentration, and a diagnosis of dyssomnia, with 
the further opinion that such psychiatric symptomatology 
might cause transient impairment.

In summary, the evidence first very clearly reflects the 
current existence of dyssomnia.  Moreover, despite the fact 
that the December 2001 VA examiner did not relate such 
disability to service or to service-connected disability, it 
is clear that the August 2001 examiner related the veteran's 
previous symptoms of insomnia to GERD, a service-connected 
disability.  In addition, there is no other medical evidence 
of record that offers an opinion as to the etiology of the 
veteran's insomnia symptoms and there is no evidence that 
indicates that such symptoms are not related to service-
connected disability.  Hence, giving the veteran the benefit 
of the doubt, the Board finds that the veteran's current 
dyssomnia is causally related to service-connected 
disability, and that service connection for such disability 
is therefore warranted.  


II.  Entitlement to an Initial Evaluation in Excess of 10 
percent for Service-Connected Bilateral Pes Planus with 
Plantar Fasciitis and Myofascial Pain, Osteitis Pubis

Background

The history of the veteran's bilateral pes planus with 
plantar fasciitis shows that service connection was 
originally granted with the assignment of a 10 percent 
rating, effective August 8, 1996, by a June 2000 rating 
decision, based on service and VA medical records.  Service 
medical records were found to reflect a diagnosis of 
bilateral pes planus with plantar fasciitis (left worse than 
the right) in November 1994, and that this was later 
confirmed in 1995.  Separation examination also revealed the 
veteran's complaints with respect to his feet.  

Thereafter, VA treatment records from May 1997 note ongoing 
complaints of pain in the bottom of the feet, and the 
issuance of orthotics.  A May 1997 VA outpatient record does 
reflect an assessment of "severe" pes planus with plantar 
fasciitis based on findings of severe flattening of the 
medial longitudinal arches, but there were no findings of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indications of swelling on use 
or characteristic callosities.  Records from July 1997 
indicate that the veteran was experiencing some problems with 
his right Achilles tendon at the insertion point but had not 
yet begun to use the previously provided inserts.  An October 
1997 record indicates that the veteran reported much 
improvement with the use of orthotics and examination 
revealed no pain to palpation.  The assessment was resolved 
heel pain of the left foot.

VA feet examination in August 2000 revealed that although the 
veteran reported that his plantar fasciitis had greatly 
improved over the previous couple of years, he continued to 
have complaints with respect to his flatfoot disorder.  
Physical examination of his gait revealed that posteriorly, 
he had right greater than left valgus planus foot, and mild 
to moderate flat feet bilaterally, which appeared to be 
asymptomatic.  X-rays of the feet were interpreted to reveal 
essentially negative findings and no evidence of degenerative 
joint disease (DJD).  The X-ray report does indicate evidence 
of bilateral hallux valgus deformity with secondary mild 
hypertrophic changes in the first metatarsal phalangeal joint 
of the feet, and that there might be some degree of flatfeet.  
The X-ray report impression was bilateral hallux valgus 
deformity.  The overall impression included plantar fasciitis 
and pes planus, essentially resolved, with no complaints at 
this time.

VA feet examination in December 2001 revealed that the 
veteran had bilateral flatfeet and that the veteran reported 
little impact with day-to-day activities, but that activities 
connected with previous employment involving being on his 
feet for prolonged periods produced pain in mostly the entire 
foot.  He reported currently wearing inserts.  Physical 
examination of the feet revealed flat feet with no deformity 
or tenderness to palpation.  Ankle range of motion was from 
20 degrees of dorsiflexion to 45 degrees of plantar flexion.  
He had full subtalar and midfoot motion, and no callus 
formation.  X-rays of the feet were interpreted to reveal 
normal boney architecture.  The impression included bilateral 
pes planus, which would become symptomatic when the veteran 
was on his feet for very long periods of time.  The examiner 
further commented that the veteran would get aching in his 
feet but that otherwise, they were not bothering him greatly.


Rating Criteria and Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 205 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2001).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, supra.  However, 
the same symptomatology for a particular condition should not 
be evaluated under more than one diagnostic code.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

It has also been held that when the current rating was the 
maximum disability rating available for limitation of motion, 
remand for consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 was 
not appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The General Counsel held in VAOGCPREC 9-98 (August 14, 1998) 
that it is the medical nature of the particular disability to 
be rated which determines whether a diagnostic code is 
predicated on loss of range of motion, and that if the 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 are considered only as to the diagnostic codes that are 
based on limitation of motion.  VAOGCPREC 9-98 noted as an 
example that residuals of a foot injury may require such 
consideration, depending on the nature of the injury.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  The rating 
schedule does not contain a rating code specifically setting 
forth criteria for evaluating plantar fasciitis, and, in any 
event, the RO rated the disability utilizing the criteria in 
38 C.F.R. § 4.71a, DC 5276 for the more predominant 
manifestation of the veteran's bilateral foot disability, 
i.e., the veteran's flat feet.  

38 C.F.R. § 4.71, Plate II, provides that full ankle 
dorsiflexion is from 0 to 20 degrees, and full ankle plantar 
flexion is from 0 to 45 degrees.

The veteran's service-connected bilateral foot disability is 
currently evaluated under DC 5276 for acquired flatfoot.  
38 C.F.R. § 4.71a.  A rating of 20 percent is provided for 
unilateral flatfoot which is severe with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A rating of 30 percent 
is provided for unilateral flatfoot which is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A rating of 30 percent is provided for 
severe bilateral flatfoot and a 50 percent rating is provided 
for pronounced bilateral flatfoot.  38 C.F.R. § 4.71a, DC 
5276 (2001).

Under 38 C.F.R. § 4.71a, DC 5284, a moderate injury of the 
foot warrants a 10 percent evaluation; a moderately severe 
injury to the foot warrants a 20 percent evaluation; and a 
severe injury to the foot warrants a 30 percent evaluation.  
DC 5284 also notes that a 40 percent rating may be assigned 
where there is actual loss of use of the foot.

Other potentially applicable DCs which provide for a rating 
in excess of 10 percent for foot disorders include DC 5278 
for acquired claw foot (pes cavus), and DC 5283 for malunion 
or nonunion of tarsal or metatarsal bones.

A rating of 20 percent is also provided for moderately severe 
malunion or nonunion of tarsal or metatarsal bones.  
38 C.F.R. § 4.71a, DC 5283.  

The Board has given consideration as to whether a rating 
could be assigned under DC 5271, which provides for a 10 
percent rating for moderate limitation of motion of the ankle 
and a 20 percent rating when marked limitation of the ankle 
is demonstrated.  However, it is clear that service 
connection is not in effect for a disability of the ankle and 
thus that code is not applicable to the facts of this case.

In the instant case, the veteran has complained of pain in 
both feet on prolonged use.  The veteran was granted service 
connection for his bilateral foot disability in June 2000.  A 
single 10 percent evaluation was established at that time for 
moderate disability under 38 C.F.R. § 4.71a, DC 5276.  The RO 
apparently assigned a 10 percent rating on the basis that the 
veteran's symptoms were manifestations of moderate 
disability.  The Board has considered the entire evidence of 
record, summarized above, and concludes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the veteran's bilateral 
pes planus with plantar fasciitis.  

As was noted above, the veteran's primary complaint is pain 
on functional use with little or no pain demonstrated with 
routine daily activities, and in August 2000, it was noted 
that the veteran had mild to moderate flat feet.  In summary, 
the above-noted evidence shows good foot function, without 
any significant limitation of motion of the feet, callus 
formation, or significant foot deformity.  Such findings do 
not warrant the assignment of a 20 percent or higher 
evaluation based on severe or pronounced bilateral or 
unilateral acquired flatfoot.  DC 5276.  The August 2000 VA 
feet examiner specifically stated that the level of the 
veteran's flatfoot was mild to moderate in nature, but not 
severe.  In addition, the Board finds that the examiner's 
comment as to the mild to moderate nature of the veteran's 
flatfoot was a characterization of how flat the veteran's 
feet were and not the extent of his disability.

The Board would further note that in view of a VA outpatient 
treatment assessment of "severe" pes planus with plantar 
fasciitis in May 1997, the Board also considered the 
possibility of a staged rating at or about this point in time 
for a higher rating for severe impairment under DC 5276, but 
finds that a preponderance of the evidence is against such a 
finding.  As was the case with the August 2000 VA feet 
examiner's comment that the veteran had mild to moderate flat 
feet, in reviewing the objective evidence at that time, the 
Board also finds that the assessment was a characterization 
of how flat the veteran's feet were and not the extent of 
disability associated with the condition.  More specifically, 
as was noted previously, there was no concurrent objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indications of 
swelling on use or characteristic callosities.  Thus, the 
Board finds that the veteran is not entitled to a higher 
rating during this period under DC 5276.

Having determined that the veteran's bilateral foot 
disability does not warrant an increased rating under DC 
5276, the Board has also considered the application of DC 
5284 for injuries to the foot.  However, the Board finds that 
such limited objective evidence of disability is not 
reflective of the type of symptoms required for a higher 
rating for moderate, moderately severe or severe foot 
disability under DC 5284, whether considered unilaterally or 
bilaterally.  Once again, the Board observes that the primary 
manifestation of the veteran's disability is pain on 
functional use, and that this manifestation has already been 
squarely contemplated under DC 5276, which considers pain on 
manipulation and use of the feet.  Since such pain has been 
specifically designated to correspond to a 10 percent rating 
under DC 5276, the Board finds that it can not singularly 
form the basis for a finding of moderately severe disability 
and a 20 percent rating under DC 5284.  In addition, while 
the Board has also considered the possibility of separate 10 
percent ratings for moderate disability with respect to each 
foot, it finds that it is precluded from doing so again based 
on the clear assumption of such bilateral symptomatology by 
DC 5276, and the lack of objective evidence to warrant a 
moderate level of disability under DC 5284 as to each foot. 

The Board has also considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other DCs cited above.  However, in view 
of the clinical data which reflects no evidence of deformity, 
significant limitation of motion of the foot, and no malunion 
or nonunion of tarsal or metatarsal bones, there is no basis 
for a rating in excess of 10 percent under any of these DCs.

The record reflects the veteran's complaints of recurrent 
pain upon motion or prolonged standing or walking, etc.  The 
Board does not doubt in the least that the service-connected 
disability produces pain.  However, for purposes of 
evaluating the service-connected disorder the subjective 
descriptions must be reviewed in light of the objective 
findings.  In this regard, the Board has considered the 
comments of the VA examiner in December 2001 that the 
veteran's feet are painful when he is on them for a prolonged 
period of time.  The Board must further point out that the 
schedular criteria are based on average impairment of earning 
capacity, not the level of impairment the service-connected 
disability produces in a particular occupation or line of 
occupations, such as those that demand prolonged standing 
without an opportunity to sit down.  Thus, the Board finds 
that this comment from the VA examiner does not place the 
evidence at or near a balance as to whether the appellant 
would be more than moderately impaired in an average 
occupation under DC 5276.  

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the 
applicable diagnostic criteria under DC 5276 specifically 
contemplate pain on use of the feet, whether bilateral or 
unilateral, and there are few, if any, objective 
manifestations of disability.  Indeed, the effects of 
functional loss due to pain are the foundations of the 
currently assigned rating.  See DeLuca v. Brown, supra.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  It has also been held 
that where a diagnostic code is not predicated on limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  As the diagnostic code 
under which the instant disability is rated, DC 5276, is not 
predicated on limited range of motion, the current case law 
would apparently support the conclusion that §§ 4.40 and 4.45 
are not even applicable.

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).


III.  Entitlement to an Initial Evaluation in Excess of 10 
percent for Service-Connected Myofascial Pain, Osteitis Pubis

Background

The history of the veteran's myofascial pain, osteitis pubis 
shows that service connection was also originally granted 
with the assignment of a 10 percent rating, effective August 
8, 1996, by the June 2000 rating decision, based on service 
and VA medical records.  Service medical records were found 
to reflect extensive entries for pain in the pubic area in 
1995 and 1996, citing treatment with trigger point injections 
and Indocin, and that multiple studies, including bone scans 
and X-rays, ultimately led to a diagnosis of myofascial pubic 
pain of osteitis pubis on April 25, 1995.  In addition, 
service medical records reflect that the veteran continued to 
experience pain and other problems from this disability just 
prior to service separation.  

VA treatment records covering the period subsequent to 
separation from service were found to show occasional 
episodes of pain in the pubic region, without muscle tear or 
fracture but with the presence of myofascial pain.  In May 
1997, the veteran reported having pain aggravated by 
exertion, but examination was negative and the assessment was 
that the etiology of the veteran's right groin pain was 
undetermined.

VA orthopedic examination in August 2000 revealed no relevant 
complaints or findings.

VA orthopedic examination in December 2001 revealed that the 
veteran's osteitis pubis produced pain with activity.  The 
impression included osteitis pubis.


Rating Criteria and Analysis

The veteran's myofascial pain, osteitis pubis is currently 
evaluated at 10 percent under Diagnostic Code 5021 for 
myositis which is rated on limitation of motion of the 
affected part as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5016 (2001).

Degenerative arthritis which is established by X-ray findings 
will be rated based on the limitation of motion of the 
specific joint involved.  When however, limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2001).

The complete atrophy of one testicle warrants a 
noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2001).  A 20 percent rating is warranted for 
complete atrophy of both testicles.  38 C.F.R. Part 4, Code 
7523.  Evidence of removal of one testicle warrants a 
noncompensable rating.  Removal of both testes is required 
before a 30 percent evaluation can be assigned.  38 C.F.R. § 
4.115(b), Code 7524.

The Board initially notes that the veteran's myofascial pain, 
osteitis pubis is primarily manifested by pain on use, and 
although the disability does not affect a specific joint, the 
RO has apparently determined and the Board agrees that the 
evidence of record implies some degree of limitation of 
movement with pain, and that the disability is properly rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5016.  

As the pain on motion has already been considered in order to 
provide a 10 percent rating under DC 5016, further 
consideration of the same pain for an even higher rating 
under DC 5016 would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2001).  In addition, the Board notes that 
VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant...."  38 C.F.R. § 
4.40.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
Clearly, the record contains no confirmation objectively of 
"adequate pathology" of a degree of functional impairment 
beyond that contemplated by a 10 percent evaluation.  As the 
weight of the evidence is plainly against the award of a 
rating in excess of 10 percent, there is no basis for such an 
award under the doctrine of reasonable doubt.

The Board further finds that 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 also does not provide a basis for a higher rating 
since there has been no evidence of the atrophy of both 
testicles as required under that Diagnostic Code for a 
compensable evaluation.

The Board also again finds that a higher rating is not 
warranted under 38 C.F.R. § 3.321.  As to the disability 
presented, the Board can not conclude that the disability 
picture as to myofascial pain, osteitis pubis is so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).


ORDER

Entitlement to service connection for dyssomnia is granted.

Entitlement to an evaluation in excess of 10 percent for the 
veteran's bilateral pes planus with plantar fasciitis is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
myofascial pain, osteitis pubis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

